ROSS, Circuit Judge,
concurring.
I concur in the opinion of Judge Lay, but as to the issue of the application of 33 U.S.C. § 908(f)(1) I concur only because our panel is bound by the holding in Duluth, Missabe & Iron Range Railway Co. v. United States Department of Labor, supra, which I believe to have been erroneously decided.
The Duluth case relied upon Atlantic & Gulf Stevedores, Inc. v. Director, Office of Workers’ Compensation Programs, 542 F.2d *1179602 (3d Cir. 1976), which in turn relied upon dicta in Lawson v. Suwannee Fruit & Steamship Co., 336 U.S. 198, 69 S.Ct. 503, 93 L.Ed. 611 (1949). The Lawson case quotes a witness at a congressional hearing to the effect that:
The second injury proposition is as much to the advantage of the employer and his interests as it is for the benefit of the employee. It protects that employer who has hired, say, a one-eyed worker who goes and loses his other eye and becomes a total disability. The employer without this sort of thing would have to pay total permanent disability compensation. Then, on the other hand, this also protects the worker with one eye from being denied employment on account of his being an extra risk. Now, by simply taking this up in this way it is possible to protect both the employer and to protect the one-eyed employee also.
Id. at 202, 69 S.Ct. at 505.
This statement and other statements made in dicta in Lawson indicate that the Supreme Court felt that the statute was enacted because it encouraged the hiring of handicapped workers. The rationale was that the employer did not have to be concerned that he would be directed to pay permanent total disability when the permanent total disability was partially the result of a preexisting injury. I do not disagree with that rationale, but the Supreme Court did not say, even in dicta, that subsection (f) should apply only when the first injury was obvious to the employer when the employee was hired. Nothing in the statute nor in the Lawson case makes this artificial distinction between “manifest” and “latent” preexisting conditions. Common sense dictates that an employer who knew nothing about the prior injury when he hired the worker should not be penalized for the effect of the prior injury. In my opinion 33 U.S.C. § 908(f)(1) should be applied here to reduce the liability of the employer.